
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



COMMON STOCK AND WARRANT PURCHASE AGREEMENT


        This Common Stock and Warrant Purchase Agreement (this "Agreement") is
made as of December 31, 2002 between Axonyx Inc., a Nevada corporation (the
"Company"), and the investors listed on Exhibit A hereto, each of which is
herein referred to as an "Investor" and collectively, the "Investors".

RECITALS:

        WHEREAS, the Investors desire to purchase from the Company, and the
Company desires to sell to the Investors, shares of the Company's common stock,
par value $0.001 per share (the "Common Stock"), and warrants to purchase shares
of Common Stock, upon the terms and subject to the conditions set forth herein;

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows:

1.    PURCHASE AND SALE OF SHARES AND WARRANT.    

        1.1    Purchase and Sale of Shares and Warrants.    Upon the terms and
subject to the conditions of this Agreement, at the Closing (as defined below),
the Company agrees to sell to the Investors, and each Investor agrees to
purchase from the Company (a) the number of shares of the Company's Common Stock
set forth opposite such Investor's name on Exhibit A hereto (the "Shares") at
the per share purchase price of $0.688 ("Per Share Purchase Price"), and (b) a
warrant in substantially the form attached hereto as Exhibit B to purchase a
number of shares of the Company's Common Stock ("Warrant Shares") equal to fifty
percent (50%) of the total Shares purchased by such Investor pursuant to this
Agreement (each a "Warrant" and collectively for all Investors, the "Warrants")
for a purchase price per Warrant Share of $0.125 (the "Per Warrant Share
Purchase Price"). All dollar amounts set forth in this Agreement shall be in
United States Dollars.

        1.2    Closing.    The closing of the purchase and sale of the Shares
and the Warrants (the "Closing") shall take place at the offices of Torys, LLP
at 10:00 a.m., Eastern time on December 31, 2002, or such other location, time
or date as the parties shall mutually agree, but only after the satisfaction or
waiver of each of the conditions set forth in Sections 7 and 8 (the "Closing
Date").

        1.3    Deliveries.    At the Closing and in accordance with the Escrow
Agreement, dated the date hereof, among the Company, the Investors and Torys
LLP, as escrow agent (the "Escrow Agent"), the Company shall deliver to the
Escrow Agent (at the address set forth in Section 8.6 hereof) a Warrant and a
certificate or certificates, registered in the name of the applicable Investor,
representing the Warrant and the Shares purchased by such Investor, and each
Investor shall deliver to the Escrow Agent an amount equal to the product of
Shares to be purchased by such Investor and the Per Share Purchase Price and the
Per Warrant Share Purchase Price (collectively the "Purchase Price"), by wire
transfer of immediately available funds to the following account of the Escrow
Agent:

Citibank, N.A.
111 Wall Street
New York, NY
ABA# 021000089
Account of: Torys
Account # 37399318

2.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.    

        For purposes of this Section, all references to "Company" in Sections
2.1, 2.4 (with the exception of subsection (a) thereof), 2.7, 2.9 through 2.12,
and 2.14 through 2.20 shall be deemed to be a reference to the Company and all
of its direct and indirect subsidiaries. The Company hereby

--------------------------------------------------------------------------------


represents and warrants to each Investor that, except as set forth on a Schedule
of Exceptions (the "Company Schedule of Exceptions") attached hereto as
Schedule A, which exceptions shall be deemed to be representations and
warranties as if made hereunder:

        2.1    Corporate Organization.    The Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation, and has the requisite corporate power and authority to own or
lease its properties and to carry on its business as now being conducted. The
Company is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the property owned or leased by it or
the nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or in good standing
would not have, individually or in the aggregate, a Material Adverse Effect. For
purposes of this Agreement, "Material Adverse Effect" shall mean, as to any
entity, any material adverse effect on the business, operations, conditions
(financial or otherwise), assets, results of operations or prospects of that
entity individually or of the Company and its subsidiaries as a whole.

        2.2    Capitalization; Organizational Documents.    

        (a)  The authorized capital stock of the Company will consist
immediately prior to the Closing of 75,000,000 shares of Common Stock, of which
as of the date hereof, 17,247,371 shares are issued and outstanding, and
15,000,000 shares of preferred stock of the Company, of which, as of the date
hereof, no shares are issued or outstanding. All of the outstanding shares have
been duly and validly issued and are fully paid and nonassessable and have been
issued in accordance with all applicable federal and state securities laws. No
shares of Common Stock are subject to preemptive rights or any other similar
rights or any liens suffered or permitted by the Company. There are no
preemptive rights or rights of first refusal or similar rights which are binding
on the Company permitting any person to subscribe for or purchase from the
Company shares of its capital stock pursuant to any provision of law, the
Certificate of Incorporation (as defined below) or the Company's By-laws or by
agreement or otherwise. There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
any of the Securities as described in this Agreement. The Company has made
available to each Investor true and correct copies of the Company's Certificate
of Incorporation, as amended and as in effect on the date hereof (the
"Certificate of Incorporation"), and the Company's By-laws, as in effect on the
date hereof (the "By-laws"). The designations, powers, preferences, rights,
qualifications, limitations and restrictions in respect of each class and series
of authorized capital stock of the Company are as set forth in the Certificate
of Incorporation, and all such designations, powers, preferences, rights,
qualifications, limitations and restrictions are valid, binding and enforceable
against the Company and in accordance with all applicable laws, rules and
regulations.

        (b)  Upon issuance of the Shares and the Warrants and payment of the
Purchase Price therefor in accordance with the terms of this Agreement, the
Shares and the Warrants will be duly authorized, validly issued, fully paid and
nonassessable, and free and clear of any restrictions on transfer and any taxes,
claims, liens, pledges, options, security interests, purchase rights, preemptive
rights, trusts, encumbrances or other rights or interests of any other person
(other than any restrictions under the Securities Act of 1933, as amended (the
"Securities Act"). The Warrant Shares, when issued in accordance with the terms
of the Warrants, will be duly authorized, validly issued, fully paid and
non-assessable, and free and clear of any restrictions on transfer and any
taxes, claims, liens, pledges, options, security interests, purchase rights,
preemptive rights, trusts, encumbrances or other rights or interests of any
other person (other than any restrictions under the Securities Act).

        2.3    Authorization; Enforcement.    (a) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue, sell and perform its obligations with respect to
the Securities in accordance with the terms hereof, (b) the execution and

2

--------------------------------------------------------------------------------

delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by the Company's
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, and (c) this Agreement has
been duly executed and delivered by the Company. No other corporate proceedings
on the part of the Company are necessary to approve and authorize the execution
and delivery of this Agreement and the issuance of the Securities. This
Agreement, when executed and delivered by the Company, constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors' rights and remedies.

        2.4    No Conflicts.    The execution, delivery and performance of this
Agreement by the Company, and the consummation by the Company of the
transactions contemplated hereby, will not (a) result in a violation of the
Certificate of Incorporation or By-laws of the Company, or (b) violate or
conflict with, or result in a breach of, any provision of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any lien on or
against any of the properties of the Company, any note, bond, mortgage,
agreement, license indenture or instrument to which the Company is a party, or
result in a violation of any statute, law, rule, regulation, writ, injunction,
order, judgment or decree applicable to the Company or by which any property or
asset of the Company is bound or affected, except where such violation,
conflict, breach or other consequence would not have a Material Adverse Effect.
Except as disclosed in the SEC Documents, the Company is not in violation of any
term of or in default under its Certificate of Incorporation or By-laws or in
violation of any material term of, or in default under, any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company. Except as
specifically contemplated by this Agreement, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental or regulatory or self-regulatory
agency in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement in accordance with the terms hereof. All
consents, authorizations, orders, filings and registrations that the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof.

        2.5    SEC Documents; Financial Statements.    The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act and the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Securities and Exchange Commission (the "SEC") pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") (all of the foregoing, and all other documents and
registration statements heretofore filed by the Company with the SEC being
hereinafter referred to as the "SEC Documents"). The Common Stock is currently
listed or quoted on The Nasdaq National Market. The Company has delivered or
made available to each Investor true and complete copies of the SEC Documents.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Securities Act, and the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC (except those SEC Documents that were subsequently amended), contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company and its subsidiaries included (or incorporated by reference) in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC or
other applicable rules and regulations with respect thereto. Such financial
statements have

3

--------------------------------------------------------------------------------


been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (except (a) as may be
otherwise indicated in such financial statements or the notes thereto, or (b) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present the
financial position of the Company and its subsidiaries as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). As of the date hereof, the Company has, on a timely basis, made
all filings required to be made by the Company with the SEC and the Company is
eligible to file a registration statement on Form S-3 with respect to
outstanding shares of its Common Stock to be offered for sale for the account of
any person other than the Company.

        2.6    Securities Law Exemption.    Assuming the truth and accuracy of
each Investor's representations set forth in this Agreement, the offer, sale and
issuance of the Shares and Warrants as contemplated by this Agreement are exempt
from the registration requirements of the Securities Act and applicable state
securities laws, and neither the Company nor any authorized agent acting on its
behalf has taken or will take any action hereafter that would cause the loss of
such exemption.

        2.7    Litigation.    All actions, suits, arbitrations or other
proceedings or, to the Company's knowledge, investigations pending or threatened
against the Company that would have a Material Adverse Effect on the Company,
are disclosed in the SEC Documents. There is no action, suit, proceeding or, to
the Company's knowledge, investigation that questions this Agreement or the
right of the Company to execute, deliver and perform under same.

        2.8    Use of Proceeds.    The net proceeds from the sale of the Shares
and Warrants shall be used solely for general corporate purposes.

        2.9    Intellectual Property.    The Company owns, or has the
contractual right to use, sell or license all intellectual property necessary or
required for the conduct of its business as presently conducted and as proposed
to be conducted, including, without limitation, all trade secrets, processes,
source code, licenses, trademarks, service marks, trade names, logos, brands,
copyrights, patents, franchises, domain names and permits. The Company has not
received any communications alleging that the Company has violated or, by
conducting its business presently conducted or as proposed to be conducted,
violates or will violate any intellectual property rights of any other person or
entity.

        2.10    Title to Property and Assets.    The Company has good and
marketable title to or, in the case of leases and licenses, has valid and
subsisting leasehold interests or licenses in, all of its properties and assets
(whether real or personal, tangible or intangible) free and clear of any liens
or other encumbrances, except for liens or other encumbrances that do not,
individually or in the aggregate, have a Material Adverse Effect. With respect
to property leased by the Company, the Company has a valid leasehold interest in
such property pursuant to leases which are in full force and effect, and the
Company is in compliance in all material respects with the provisions of such
leases.

        2.11    Compliance with Laws.    The Company is and has been in
compliance with all laws, rules, regulations, orders, judgments or decrees that
are applicable to the Company, the conduct of its business as presently
conducted and as proposed to be conducted, and the ownership of its property and
assets (including, without limitation, all Environmental Laws (as defined below)
and laws related to occupational safety, health, wage and hour, and employment
discrimination), and the Company is not aware of any state of facts, events,
conditions or occurrences which may now or hereafter constitute or result in a
violation of any of such laws, rules, regulations, orders, judgments or decrees
or which may give rise to the assertion of any such violation, except where such
violation or violations do not have a Material Adverse Effect. All required
reports and filings with governmental authorities have been properly made as and
when required, except where the failure to report or file would not,
individually or in the aggregate, have a Material Adverse Effect. "Environmental
Laws" means all federal, state, local and foreign laws, ordinances, treaties,
rules, regulations, guidelines and permit conditions relating

4

--------------------------------------------------------------------------------


to contamination or pollution of the environment (including ambient air, surface
water, ground water, land surface or subsurface strata) or the protection of
human health and worker safety, including, without limitation, laws and
regulations relating to transportation, storage, use, manufacture, disposal or
release of, or exposure of employees or others to, Hazardous Materials (as
defined below) or emissions, discharges, releases or threatened releases of
Hazardous Materials. "Hazardous Materials" means any substance that has been
designated by any governmental entity or by applicable Environmental Laws to be
radioactive, toxic, hazardous or otherwise a danger to health or the
environment, including, without limitation, PCBs, asbestos, petroleum, urea
formaldehyde and all substances listed as hazardous substances pursuant to the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, or defined as a hazardous waste pursuant to the Resource
Conservation and Recovery Act of 1976, as amended, and the regulations
promulgated pursuant to Environmental Laws, but excluding office and janitorial
supplies maintained in accordance with Environmental Laws.

        2.12    Licenses and Permits.    The Company has obtained and maintains
all material federal, state, local and foreign licenses, permits, consents,
approvals, registrations, memberships, authorizations and qualifications
required to be maintained in connection with the operations of the Company as
presently conducted and as proposed to be conducted, the lack of which could
have a Material Adverse Effect. The Company is not in default in any material
respect under any of such licenses, permits, consents, approvals, registrations,
memberships, authorizations and qualifications.

        2.13    Related Entities.    Except for the Subsidiaries set forth on
Schedule 2.13, the Company does not presently own or control, directly or
indirectly, any interest in any other subsidiary, corporation, association or
other business entity. The Company is not a party to any joint venture,
partnership or similar arrangement.

        2.14    Changes.    Since September 30, 2002, the Company has operated
its business diligently and in the ordinary course of business and, to the
knowledge of the Company, there has not been, or the Company has not (as the
case may be):

        (a)  any Material Adverse Effect;

        (b)  any damage, destruction or loss, whether or not covered by
insurance, which would have a Material Adverse Effect;

        (c)  any waiver or compromise by the Company of a valuable right or of a
material debt owed it;

        (d)  sold, encumbered, assigned or transferred any material assets or
properties of the Company, other than in the ordinary course of business;

        (e)  incurred any liability, whether accrued, absolute, contingent or
otherwise, and whether due or to become due, other than (i) in the ordinary
course of business or (ii) liabilities that are not, individually or in the
aggregate, material to the business, operations, condition (financial or
otherwise), assets, results of operations or prospects of the Company;

        (f)    created, incurred, assumed or guaranteed any indebtedness or
subjected any of its assets to any lien or encumbrance, except for indebtedness,
liens or encumbrances that are not, individually or in the aggregate, material
to the business, operations, condition (financial or otherwise), assets, results
of operations or prospects of the Company;

        (g)  declared, set aside or paid any dividends or made any other
distributions in cash or property on the Company's capital stock;

        (h)  directly or indirectly redeemed, purchased or otherwise acquired
any shares of capital stock of the Company;

5

--------------------------------------------------------------------------------




        (i)    except in the ordinary course of business of the Company,
materially increased the compensation payable or to become payable by the
Company to any of its officers, employees or directors or materially increased
any bonus, insurance, pension or other employee benefit plan, payment or
arrangement made by the Company for or with any such officers, employees or
directors;

        (j)    made any direct or indirect loan to any stockholder, employee,
officer or director of the Company, other than advances made in the ordinary
course of business;

        (k)  changed any agreement to which the Company is a party which would
have a Material Adverse Effect; or

        (l)    entered into any agreement or commitment to do any of the things
described in this Section 2.14.

        2.15    Employee Benefit Plans.    All "employee benefit plans," as such
term is defined in the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"), to which the Company has any liability or obligation,
contingent or otherwise, comply in all material respects and have been
maintained and administered in material compliance with ERISA, the Internal
Revenue Code of 1986, as amended (the "Code"), and all other statutes, orders
and governmental rules and regulations applicable to such employee benefit
plans. To the Company's knowledge, the Company has not incurred any liability
pursuant to ERISA or the penalty or excise tax provisions of the Code relating
to employee benefit plans (as defined in ERISA), and no event, transaction or
condition has occurred or exists that could reasonably be expected to result in
the incurrence of any such liability by the Company, or in the imposition of any
lien on any of the rights, properties or assets of the Company pursuant to ERISA
or to such penalty or excise tax provisions of the Code. The Company does not
maintain or contribute to, and has not maintained or contributed to, any
"multiemployer plan," as such term is defined in ERISA.

        2.16    Taxes.    The Company has timely filed all tax returns and
reports (federal, state and local) required to be filed and these returns and
reports are true and correct in all material respects. The Company has paid all
taxes and other assessments shown to be due on such returns or reports. Neither
the Internal Revenue Service nor any state or local taxing authority has, during
the past three (3) years, examined or informed the Company it is in the process
of examining any such tax returns and reports. The provision for taxes of the
Company, as shown on the financial statements included in the most recent SEC
Filing, is adequate for taxes due or accrued as of the date thereof and since
that date the Company has provided adequate accruals in accordance with
generally accepted accounting principals in its financial statements for any
taxes incurred that have not been paid, whether or not shown as being due on any
tax returns. The Company has not elected, pursuant to the Code, to be treated as
a collapsible corporation pursuant to Section 341(f) of the Code, nor has it
made any other elections pursuant to the Code (other than elections that relate
solely to methods of accounting, depreciation or amortization) that would have a
Material Adverse Effect.

        2.17    Insurance.    The Company has in full force and effect fire,
casualty and liability insurance policies sufficient in amount (subject to
reasonable deductibles) to allow the Company to replace any of its properties
that might be damaged or destroyed to the extent and in the manner customary for
companies in similar business similarly situated.

        2.18    Employees.    The Company does not have any collective
bargaining agreements with any of its employees. There is no labor union
organizing activity pending or, to the Company's knowledge, threatened with
respect to the Company.

        2.19    Material Contracts.    All contracts, agreements, instruments,
leases, licenses, arrangements, understandings or other documents filed with or
required to be filed as exhibits to the SEC Documents to which the Company
therein is a party or by which it may be bound have been so filed (the "Material

6

--------------------------------------------------------------------------------


Contracts"). The Material Contracts that have been filed as exhibits are
complete and correct copies of the contracts, agreements, instruments, leases,
licenses, arrangement, understanding or other documents of which they purport to
be copies. The Material Contracts are valid and in full force and effect as to
the Company, and, to the Company's knowledge, to the other parties thereto.
Except as otherwise disclosed herein, the Company is not in violation of, or
default under (and there does not exist any event or condition which, after
notice or lapse of time or both, would constitute such a default under), the
Material Contracts, except to the extent that such violations or defaults,
individually or in the aggregate, could not reasonably be expected to (a) affect
the validity of this Agreement, (b) have a Material Adverse Effect, or
(c) impair the ability of the Company to perform fully on a timely basis any
material obligation which the Company has or will have under this Agreement. To
the Company's knowledge, none of the other parties to any Material Contract are
in violation of or default under any Material Contract in any material respect.
The Company has not received any notice of cancellation or any written
communication threatening cancellation of any Material Contract by any other
party thereto. The Company is not a party to and is not bound by any contract,
agreement or instrument, or subject to any restriction under the Certificate of
Incorporation, its bylaws or other governing documents that would have a
Material Adverse Effect.

        2.20    Customers and Suppliers.    No customer or supplier that was
material to the Company during the previous twenty-four (24) months, has
terminated, materially reduced or threatened to terminate or material reduce its
purchases from or provision of products or services to the Company.

        2.21    Brokers and Finders.    The Company has not employed any broker,
finder, consultant or intermediary in connection with the transactions
contemplated by this Agreement that would be entitled to a broker's, finder's or
similar fee or commission in connection herewith and therewith, with the
exception of AFO Capital and Punk Ziegel & Company.

        2.22    Nasdaq National Market.    The Company's common stock is listed
on the Nasdaq National Market System.

        2.23    Disclosure.    This Agreement, Schedules and Exhibits hereto and
all other documents delivered to the Investors in connection herewith or
therewith at the Closing, do not contain any untrue statement of a material
fact, or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. There
are no facts that, individually or in the aggregate, would have a Material
Adverse Effect that have not been disclosed to each Investor in this Agreement
(including the Schedules and Exhibits hereto), the SEC Documents or any other
documents delivered to each Investor in connection herewith or therewith at the
Closing.

        2.24    No Integrated Offering.    Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Securities to the Investors. The issuance
of the Securities to the Investors will not be integrated with any past issuance
of the Company's securities for purposes of the Securities Act or any applicable
rules of Nasdaq.

3.    REPRESENTATIONS AND WARRANTIES OF INVESTOR.    

        Each of the Investors, severally and not jointly, hereby represents and
warrants to the Company as to itself and not as to any other Investor, that:

        3.1    Organization.    The Investor is a corporation, limited liability
company or limited partnership, as the case may be, duly organized, validly
existing and in good standing in the jurisdiction of its formation. The Investor
has all requisite power and authority to execute, deliver and perform all of its
obligations of this Agreement.

7

--------------------------------------------------------------------------------


        3.2    Authorization; Enforcement.    (a) The Investor has the requisite
power and authority to enter into and perform its obligations under this
Agreement, (b) the execution and delivery of this Agreement by the Investor and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Investor, and
(c) this Agreement has been duly executed and delivered by the Investor. To the
knowledge of the Investor, no other proceedings on the part of the Investor are
necessary to approve and authorize the execution and delivery of this Agreement.
This Agreement, when executed and delivered, constitutes a valid and binding
obligation of the Investor, enforceable against the Investor in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies.

        3.3    No Conflicts.    The execution, delivery and performance of this
Agreement by the Investor, and the consummation by the Investor of the
transactions contemplated hereby will not (a) result in a violation of the
organizational documents of the Investor, or (b) result in a violation of any
statute, law, rule, regulation, writ, injunction, order, judgment or decree
applicable to the Investor, except where such violation, conflict, breach or
other consequence would not have a Material Adverse Effect. The Investor is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental or regulatory or self-regulatory
agency in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement in accordance with the terms hereof.

        3.4    Investment Representations.    

        (a)  The Investor is an "accredited investor", as defined in
Regulation D promulgated under the Securities Act, and has such knowledge,
sophistication and experience in financial and business matters that the
Investor is capable of evaluating the merits and risks of the investment in the
Securities.

        (b)  The Investor (i) has adequate means of providing for its current
financial needs and possible contingencies, and has no need for liquidity of
investment in the Company, (ii) can afford to hold unregistered securities for
an indefinite period of time and sustain a complete loss of the entire amount of
the subscription, and (iii) has not made an overall commitment to investments
which are not readily marketable that is so disproportionate as to cause such
overall commitment to become excessive.

        (c)  The Investor agrees and understands that the Securities are being
offered and sold to the Investor in reliance upon specific exemptions from the
registration requirements of the Securities Act and the rules and regulations
promulgated thereunder and that, in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Securities, the
Company is relying upon the truth and accuracy of the Investor's representations
and warranties, and compliance with the Investor's covenants and agreements, set
forth in this Agreement. The Investor further agrees with the Company that
(i) no Securities were offered or sold to the Investor by means of any form of
general solicitation or general advertising, and in connection therewith, the
Investor did not (1) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit or generally
available; or (2) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.
The Investor hereby acknowledges that the offering of the Securities has not
been reviewed by the SEC or any state regulatory authority since the offering of
the Securities is intended to be exempt from the registration requirements of
Section 5 of the Securities Act pursuant to Regulation D promulgated thereunder.
The Investor understands that the Securities have not been registered under the
Securities Act and agrees not to sell or otherwise transfer the

8

--------------------------------------------------------------------------------




Securities unless they are registered under the Securities Act or unless an
exemption from such registration is available.

        (d)  The Securities are being purchased by the Investor for its own
account, for investment purposes only, not for the account of any other person,
or corporation and not with a view to distribution, assignment or resale to
others in whole or in part. The Investor has no present intention of selling,
granting any participation in, or otherwise distributing the Securities. The
Investor does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer, pledge, hypothecate, grant any option to purchase
or otherwise dispose of any of the Securities. Nothing herein shall prevent the
distribution of any Securities to any subsidiary, member, partner, stockholder,
affiliate or former member, partner, stockholder or affiliate of the Investor in
compliance with the Securities Act and applicable state "blue sky" laws.

        (e)  The Investor has been furnished with the Company's Annual Report on
Form 10-K for the fiscal year ended December 31, 2001, as amended, and has had
access to the Company's SEC Documents and other public filings.

        (f)    With respect to corporate tax and other economic considerations
involved in an investment in the Securities, the Investor is not relying on the
Company. The Investor has carefully considered and has, to the extent the
Investor believes such discussion necessary, discussed with its professional
legal, tax, accounting and financial advisors the suitability of an investment
in the Securities for its particular tax and financial situation and has
determined that the Securities are a suitable investment for the Investor.

        (g)  The Company has made available to the Investor all documents and
information that the Investor has requested relating to an investment in the
Securities.

        (h)  Subject to the Company's disclosures in this Agreement and the SEC
Documents, the Investor recognizes that the Company has generated only limited
revenues to date, is not expected to have any products commercially available
for a number of years, if at all, and that investment in the Company involves
substantial risks, including loss of the entire amount of such investment and
has taken full cognizance of and understands all of the risk factors relating to
the purchase of the Securities.

        (i)    The Investor has not been formed for the specific purpose of
acquiring the Securities.

4.    COVENANTS.    

        4.1    Confidentiality.    Each Investor hereby acknowledges that
unauthorized disclosure of information regarding the offering of the Securities
pursuant to this Agreement may cause the Company to violate Regulation FD and
each Investor agrees to keep such information confidential.

        4.2    Restrictions on Transfer.    

        (a)  Each Investor hereby agrees, severally and not jointly, that,
except in accordance with a registration statement filed pursuant to Section 5.2
of this Agreement, it will not dispose of any of such Investor's Shares or the
Warrant Shares (other than pursuant to Rule 144 promulgated under the Securities
Act ("Rule 144") or pursuant to a registration statement filed with the SEC
pursuant to the Securities Act) unless and until such Investor shall have
(A) notified the Company of the proposed disposition and shall have furnished
the Company with a statement of the circumstances surrounding the proposed
disposition and (B) if requested by the Company, furnished the Company with an
opinion of counsel, reasonably satisfactory in form and substance to the Company
and the Company's counsel, to the effect that such disposition will not require
registration under the Securities Act. The restrictions on transfer imposed by
this Section 4.2 shall cease and terminate as to the Shares and Warrant Shares
held by an Investor when: (x) such Securities shall have been effectively
registered under the Securities Act and sold by the holder

9

--------------------------------------------------------------------------------

thereof in accordance with such registration, or (y) on delivery of an opinion
of the kind described in the preceding sentence with respect to such Securities.
Each Warrant and each certificate evidencing the Securities shall bear an
appropriate restrictive legend as set forth in Section 4.2(c), except that such
legend shall not be required after a transfer is made in compliance with
Rule 144 or pursuant to a registration statement or if the opinion of counsel
referred to above is issued and provides that such legend is not required in
order to establish compliance with any provisions of the Securities Act.

        (b)  Notwithstanding the provisions of Section 4.2(a), no registration
statement or opinion of counsel shall be necessary for a transfer by an Investor
of the Securities to a subsidiary, member, partner, stockholder or affiliate of
that Investor, if the transferee agrees in writing to be subject to the terms
hereof to the same extent as if such transferee were an Investor hereunder.

        (c)  It is understood that, subject to Sections 4.2(a) and 4.2(b), the
Warrants and the certificates evidencing the Securities will bear the following
legends:

(i)THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
(THE "SECURITIES ACT") OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE
EXEMPTIONS FROM SUCH REGISTRATION, PROVIDED THAT THE SELLER DELIVERS TO THE
COMPANY AN OPINION OF COUNSEL (WHICH OPINION IS REASONABLY SATISFACTORY TO THE
COMPANY) CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION.

(ii)Any legend required by the laws of any other applicable jurisdiction.

        4.3    Securities Compliance.    The Company shall take all action
necessary to comply with any federal or state securities laws applicable to the
transactions contemplated hereunder.

5.    REGISTRATION RIGHTS.    

        5.1    Registrable Securities.    As used herein the term "Registrable
Security" means (a) each of the Shares, and the Warrant Shares, and (b) any
Common Stock of the Company issued as (or issuable on the conversion or exercise
of any warrant, right or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for, or in replacement of, the
shares referenced in clause (a) above; provided, however, that with respect to
any particular Registrable Security held by an Investor, such security shall
cease to be a Registrable Security when, as of the date of determination, (a) it
has been effectively registered under the Securities Act and disposed of
pursuant thereto, or (b) registration under the Securities Act is no longer
required for the immediate public distribution of any particular Registrable
Securities held by that Investor and its affiliates. In the event of any merger,
reorganization, consolidation, recapitalization or other change in corporate
structure affecting the Common Stock, such adjustment shall be made in the
definition of "Registrable Security" as is appropriate in order to prevent any
dilution or enlargement of the rights granted pursuant to this Section 5.

        5.2    Mandatory Registration.    

        (a)  Subject to Section 5.4(g), the Company shall use commercially
reasonable efforts to file, within forty five (45) days after the Closing Date,
for the benefit of the holders of the Registrable Securities (the "Holders") a
registration statement on Form S-3 (or if Form S-3 is not then available, on
such form of registration statement that is then available to effect a
registration of all Registrable Securities, subject to consent of the Holders)
for purposes of registering under the Securities Act all the Registrable
Securities for resale by, and for the account of, the Holders as

10

--------------------------------------------------------------------------------

selling stockholders thereunder (the "Registration Statement"). The Company
shall use its commercially reasonable efforts to cause the Registration
Statement to become effective as promptly as possible and, if any stop order
shall be issued by the SEC in connection therewith, to obtain the removal of
such order. The Company shall use its commercially reasonable efforts to keep
such Registration Statement effective until the earlier of (i) the date when all
of the Registrable Securities registered thereunder shall have been sold,
(ii) such time as all the Registrable Securities held by the Holders (and any
affiliate of the Holder with whom such Holder must aggregate its sales under
Rule 144) can be sold pursuant to Rule 144(k), and (iii) the second anniversary
of the date on which the Registration Statement is declared effective.

        5.3    Covenants of the Company With Respect to Registration.    

        The Company covenants and agrees as follows:

        (a)  Following the effective date of the Registration Statement under
Section 5.2, the Company shall, upon the request of the Holders, forthwith
supply such reasonable number of copies of the Registration Statement,
preliminary prospectus and prospectus meeting the requirements of the Securities
Act, and other documents necessary or incidental to the public offering of the
Registrable Securities, as shall be reasonably requested by the Holders to
permit the Holders to make a public distribution of the Registrable Securities
registered in connection with the Registration Statement.

        (b)  The Company shall prepare and file with the SEC such amendments and
supplements to such Registration Statement and the prospectus used in connection
with such Registration Statement as may be necessary to comply with the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during the period of time such Registration Statement
remains effective;

        (c)  The Company shall use its commercially reasonable efforts to
register and qualify the securities covered by such Registration Statement under
such other securities or Blue Sky laws of such jurisdictions as shall be
reasonably requested by the Holders; provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;

        (d)  During the period of time such Registration Statement remains
effective, the Company shall notify each Holder of Registrable Securities
covered by such registration statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act or the happening of
any event as a result of which the prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing;

        (e)  The Company shall use its commercially reasonable efforts to cause
all such Registrable Securities registered hereunder to be listed on each
securities exchange on which securities of the same class issued by the Company
are then listed;

        (f)    The Company shall provide a transfer agent and registrar for all
Registrable Securities registered hereunder and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration; and

        (g)  The obligations of the Company hereunder with respect to the
Registrable Securities are subject to the Holders' furnishing to the Company
such appropriate information concerning the Holders, the Registrable Securities
and the terms of the Holders' offering of such Registrable Securities as the
Company may reasonably request in writing.

11

--------------------------------------------------------------------------------




        5.4    Expenses.    All expenses incurred in effecting a registration
pursuant to this Agreement (including, without limitation, all registration,
qualification and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses shall be borne by the
Company. All transfer taxes, underwriting discounts and selling commissions
applicable to the sale of the Registrable Securities shall be borne by the
Holders thereof.

        5.5    Indemnification.    In the event any Registrable Securities are
included in a Registration Statement under this Section 5:

        (a)  To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, the partners, officers, directors, stockholders, members
and managers of such Holder, each person, if any, who controls such Holder
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (each, a "Violation"): (i) any untrue
statement or alleged untrue statement of a material fact contained in such
Registration Statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law; and the
Company will pay to each such Holder, underwriter or controlling person, as
incurred, any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
Section 5.5(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld or
delayed), nor shall the Company be liable to any Holder, underwriter or
controlling person for any such loss, claim, damage, liability, or action to the
extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by any such Holder, underwriter or
controlling person.

        (b)  To the extent permitted by law, each selling Holder will indemnify
and hold harmless the Company, each of its directors, each of its officers who
has signed the Registration Statement, each person, if any, who controls the
Company within the meaning of the Securities Act, against any losses, claims,
damages, or liabilities (joint or several) to which any of the foregoing persons
may become subject, under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages, or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration; and each such
Holder will pay, as incurred, any legal or other expenses reasonably incurred by
any person indemnified pursuant to this Section 5.5(b), in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 5.5(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder (which consent shall not be unreasonably withheld or delayed); provided
further that in no event shall any indemnity under this Section 5.5(b) exceed
the net proceeds from the offering received by such Holder.

        (c)  Promptly after receipt by an indemnified party under this
Section 5.5 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 5.5,

12

--------------------------------------------------------------------------------




deliver to the indemnifying party a written notice of the commencement thereof
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time after receipt of notice of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 5.5, but the omission so to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 5.5.

        (d)  If the indemnification provided for in this Section 5.5 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations;
provided that in no event shall any contribution by a Holder under this
Section 5.5(d) exceed the net proceeds from the offering received by such
Holder. The relative fault of the indemnifying party and of the indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties' relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission.

        (e)  Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

        (f)    The obligations of the Company and Holders under this Section 5.5
shall survive the completion of any offering of Registrable Securities in a
registration statement and the termination of this Agreement.

        5.6    Suspension of Sales.    

        (a)  With respect to the Registration Statement filed pursuant to
Section 5.2, the Company may suspend sales of Registrable Securities under such
Registration Statement for a period of not more than forty five (45) days with
respect to such Registration Statement if, at any time the Company is engaged in
confidential negotiations or other confidential business activities, the
disclosure of which would be required if such sales were not suspended and the
Board of Directors of the Company determines in good faith that such suspension
would be in the Company's best interest at such time, provided that the Company
shall not be permitted to suspend such sales for more than sixty (60) days in
any twelve (12) month period. In order to suspend sales pursuant to this
Section 5.6(a), the Company shall promptly (but in any event within five
(5) business days), upon determining to seek such suspension, deliver to each
holder of Registrable Securities a

13

--------------------------------------------------------------------------------

certificate signed by an executive officer of the Company stating that the
Company is suspending such filing pursuant to this Section 5.6(a) and a general
statement of the reason for such suspension and an approximation of the
anticipated delay. Each holder of Registrable Securities hereby agrees to keep
confidential any information disclosed to it in any such certificate (including
the fact that a certificate was delivered.

        (b)  If the Company suspends such Registration Statement pursuant to
section 5.6(a) above, the Company shall, as promptly as practicable following
the termination of the circumstances which entitled the Company to do so but in
no event more than fifteen (15) days thereafter, take such actions as may be
necessary to file or reinstate the effectiveness of such Registration Statement
and/or give written notice to the selling Holders authorizing them to resume
sales pursuant to such Registration Statement. If, as a result thereof, the
prospectus included in such Registration Statement has been amended to comply
with the requirements of the Securities Act, the Company shall enclose such
revised prospectus with the notice to the selling Holders given pursuant to this
Section 5.6(b), and the selling Holders shall make no offers or sales of
securities pursuant to such Registration Statement other than by means of such
revised prospectus.

        5.7    Transfer or Assignment of Registration Rights.    The rights to
cause the Company to register Registrable Securities granted to a Holder by the
Company under this Section 5 may be transferred or assigned by a Holder to a
transferee or assignee of such Registrable Securities that (i) is a subsidiary,
parent, current or former partner, current or former limited partner, current or
former member, current or former manager or stockholder of a Holder, (ii) is an
entity controlling, controlled by or under common control, or under common
investment management, with a Holder, including without limitation a
corporation, partnership or limited liability company that is a direct or
indirect parent or subsidiary of the Holder, or (iii) is a transferee or
assignee of not less than 50,000 shares of Registrable Securities (as presently
constituted and subject to subsequent adjustments for stock splits, stock
dividends, reverse stock splits and the like), provided that the Company is
given written notice at the time of or within a reasonable time after said
transfer or assignment, stating the name and address of said transferee or
assignee and identifying the securities with respect to which such registration
rights are being transferred or assigned, and provided further that the
transferee or assignee of such rights assumes the obligations of such Holder
under this Section 5.

        5.8    Reports under Exchange Act.    With a view to making available to
the Holders the benefits of Rule 144 promulgated under the Securities Act and
any other rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration, the Company
agrees to:

        (a)  Make and keep public information available, as those terms are used
in SEC Rule 144, at all times;

        (b)  File with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;

        (c)  Furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith on request, (i) a written statement by the Company that it
has complied with the reporting requirements of SEC Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested in availing any
Holder of any rule or regulation of the SEC that permits the selling of any such
securities without registration; and

        (d)  Undertake any additional actions reasonably necessary to maintain
the availability of the use of Rule 144.

14

--------------------------------------------------------------------------------




        5.9    Reserve for Exercise Shares.    The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock such number of shares of Common Stock (the "Exercise Shares") as shall be
sufficient to enable it to comply with its exercise obligations with respect to
the Shares and under the Warrants and Coverage Warrants. If at any time the
number of Exercise Shares shall not be sufficient to effect the exercise of the
Warrants, the Company will forthwith take such corporate action as may be
necessary to increase its authorized but unissued shares of Common Stock to such
number as will be sufficient for such purposes. The Company will obtain
authorization, consent, approval or other action by, or make any filing with,
any administrative body that may be required under applicable state securities
laws in connection with the issuance of Exercise Shares.

        5.10    Delay of Registration.    No Holder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any registration
as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 5.

6.    CONDITIONS TO INVESTOR OBLIGATIONS AT CLOSING.    

        The obligations of the Investors to purchase the Shares and the Warrants
at the Closing are subject to the fulfillment on or prior to the Closing of each
of the following conditions:

        6.1    Representations and Warranties.    The representations and
warranties of the Company contained in Section 2 shall be true in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date,
except that any representations and warranties stated as being true and correct
as of a date other than the date hereof shall be true and correct as of such
other date.

        6.2    Performance.    The Company shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it on or before the Closing.

        6.3    Qualifications.    All authorizations, approvals, or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state of the United States that are required in connection with the lawful
issuance and sale of the Securities to the Investors pursuant to this Agreement
shall have been duly obtained and shall be effective on and as of the Closing.

        6.4    Proceedings and Documents.    All corporate and other proceedings
undertaken in connection with the transactions contemplated at the Closing and
all documents incident thereto shall be reasonably satisfactory in form and
substance to each Investor, and they shall have received all such counterpart
original and certified or other copies of such documents as they may reasonably
request.

        6.5    Absence of Litigation.    No proceeding challenging this
Agreement or the transactions contemplated hereby or thereby, or seeking to
prohibit, alter, prevent or delay the Closing, shall have been instituted
against the Company before any court, arbitrator or governmental body, agency or
official and shall be pending.

        6.6    Compliance Certificate.    The Company shall deliver to the
Investors at the Closing, relating to the Investors' purchase of Shares and
Warrants, a certificate signed by the President of the Company stating that the
Company has complied with or satisfied each of the conditions to the Investors'
obligation to consummate the Closing set forth in Sections 6.1 through 6.5,
unless waived in writing by the Investors.

15

--------------------------------------------------------------------------------

        6.7    Legal Prohibition.    The purchase of the Shares and Warrants by
the Investors shall not be prohibited by any law or governmental order or
regulation.

7.    CONDITIONS TO THE COMPANY'S OBLIGATIONS AT CLOSING.    

        The obligations of the Company under Section 1 of this Agreement are
subject to the fulfillment on or before the Closing of each of the following
conditions:

        7.1    Representations and Warranties.    The representations and
warranties of each Investor contained in Section 3 shall be true in all respects
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date,
except that any representations and warranties stated as being true and correct
as of a date other than the date hereof shall be true and correct as of such
other date.

        7.2    Performance.    Each Investor shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it on or before the Closing.

        7.3    Qualifications.    All authorizations, approvals, or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state of the United States that are required in connection with the lawful
issuance and sale of the Securities to the Investors pursuant to this Agreement
shall have been duly obtained and shall be effective on and as of the Closing.

        7.4    Proceedings and Documents.    All corporate and other proceedings
undertaken in connection with the transactions contemplated by this Agreement
and all documents incident thereto shall be reasonably satisfactory in form and
substance to the Company and its counsel, and they shall have received all such
counterpart original and certified or other copies of such documents as they may
reasonably request.

8.    MISCELLANEOUS.    

        8.1    Survival of Warranties.    The warranties, representations,
agreements, covenants and undertakings of the Company or the Investors contained
in or made pursuant to this Agreement shall survive the execution and delivery
of this Agreement and the Closing and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the
Investors or the Company.

        8.2    Incorporation by Reference.    All Exhibits and Schedules
appended to this Agreement are herein incorporated by reference and made a part
hereof.

        8.3    Successor and Assignees.    All terms, covenants, agreements,
representations, warranties and undertakings in this Agreement made by and on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto (including transferees
of any Shares) whether so expressed or not, subject to Section 5.8.

        8.4    Amendments and Waivers.    Neither this Agreement nor any
provision hereof shall be waived, modified, changed, discharged, terminated,
revoked or canceled except by an instrument in writing signed by the party
against whom any change, discharge or termination is sought. Failure of either
party to exercise any right or remedy under this Agreement or any other
agreement between the Company and the Investors, or otherwise, or delay by the
Company or the Investors in exercising such right or remedy, will not operate as
a waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

        8.5    Governing Law.    This Agreement shall be deemed a contract made
under the laws of the State of New York, without giving effect to the conflicts
of law principles thereof.

16

--------------------------------------------------------------------------------


        8.6    Notices.    All notices, requests, consents, demands, notice or
other communication required or permitted under this Agreement shall be in
writing and shall be deemed duly given and received when delivered personally or
transmitted by facsimile, or one business day after being deposited for next-day
delivery with a nationally recognized overnight delivery service, or three days
after being deposited as first class mail with the United States Postal
Services, all charges or postage prepaid, and properly addressed:

to the Company at:

Axonyx Inc.
825 Third Avenue, 40th Floor
New York, New York 10022
Fax: (212) 688-4843
Attention: President and Chief Executive Officer

with a copy (which shall not constitute notice) to:

Torys LLP
237 Park Avenue
New York, New York 10017
Fax: (212) 682-0200
Attention: Luci Staller Altman

or the Investors at the address set forth opposite each Investors name on
Exhibit A hereto

        or such other address as may be furnished in writing by a party hereto.

        8.7    Counterparts.    This Agreement may be executed in counterparts,
all of which together shall constitute one and the same instrument.

        8.8    Effect of Headings.    The section and paragraph headings herein
are included for convenience only and shall not affect the construction hereof.

        8.9    Entire Agreement.    This Agreement and the Exhibits and
Schedules hereto and thereto constitute the entire agreement among the Company
and the Investors with respect to the subject matter hereof. There are no
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein. This
Agreement supersedes all prior agreements between the parties with respect to
the Shares purchased hereunder and the subject matter hereof.

        8.10    Publicity.    Neither party shall originate any publicity, news
release or other public announcement, written or oral, whether relating to the
performance under this Agreement or the existence of any arrangement between the
parties, without the prior written consent of the other party (which consent
shall not be unreasonably withheld or delayed), except where such publicity,
news release or other public announcement is required by law; provided that, in
such event, each such party shall (a) promptly consult the other party in
connection with any such publicity, news release or other public announcement
prior to its release; (b) promptly provide the other party a copy thereof; and
(c) use commercially reasonable efforts to ensure that such portions of such
information as may reasonably be designated by the other party are accorded
confidential treatment by the applicable governmental entity.

        8.11    Severability.    If any provision of this Agreement is held by a
court of competent jurisdiction to be unenforceable under applicable law, such
provision shall be replaced with a provision that accomplishes, to the extent
possible, the original business purpose of such provision in a valid and
enforceable manner, and the balance of the Agreement shall be interpreted as if
such provision were so modified and shall be enforceable in accordance with its
terms.

17

--------------------------------------------------------------------------------


        8.12    Interpretation.    This Agreement shall be construed according
to its fair language. The rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

        IN WITNESS WHEREOF, this Agreement has been executed as of the date
first above written, by the duly authorized representatives of the parties
hereto.

    AXONYX INC.
 
 
 
 
      By:       

--------------------------------------------------------------------------------


 
 
Name:
 
    

--------------------------------------------------------------------------------


 
 
Title:
 
    

--------------------------------------------------------------------------------


 
 
 
 
      INVESTOR
 
 
By:
 
    

--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



COMMON STOCK AND WARRANT PURCHASE AGREEMENT
